

117 S583 ES: Promoting Rigorous and Innovative Cost Efficiencies for Federal Procurement and Acquisitions Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 583IN THE SENATE OF THE UNITED STATESAN ACTTo promote innovative acquisition techniques and procurement strategies, and for other purposes.1.Short titleThis Act may be cited as the Promoting Rigorous and Innovative Cost Efficiencies for Federal Procurement and Acquisitions Act of 2021 or the PRICE Act of 2021.2.FindingsCongress finds that—(1)small business participation in the Federal marketplace is key to ensuring a strong industrial base;(2)the Business Opportunity Development Reform Act of 1988 (Public Law 100–656) sets forth the requirement for the President to establish Government-wide goals for procurement contracts awarded to small businesses;(3)each year, the Small Business Administration works with each Federal agency to set their respective contracting goals and publishes a scorecard to ensure that the total of all Federal agency goals meets the required targets for the Federal Government;(4)the Department has received among the highest scorecard letter grades 10 years in a row and is the largest Federal agency to have such a track record;(5)in virtually every segment of the economy of the United States, including the homeland security community, there are small businesses working to support the mission and playing a critical role in delivering efficient and innovative solutions to the acquisition needs of the Federal Government;(6)the Procurement Innovation Lab of the Department—(A)is aimed at experimenting with innovative acquisition techniques across the Homeland Security Enterprise;(B)provides a forum to test new ideas, share lessons learned, and promote best practices;(C)fosters cultural changes that promote innovation and managed risk taking through a continuous cycle of testing, obtaining feedback, sharing information, and retesting where appropriate; and(D)aims to make the acquisition process more smooth and innovative within the construct of the Federal Acquisition Regulation for both the Federal Government and contractors; and(7)despite progress in the adoption of new and better business practices by many Federal agencies, the overall adoption of modernized business practices and advanced technologies across the Federal Government remains slow and uneven.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator for Federal Procurement Policy.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs and the Committee on Small Business and Entrepreneurship of the Senate; and(B)the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Small Business of the House of Representatives.(3)CouncilThe term Council means the Chief Acquisition Officers Council established under section 1311 of title 41, United States Code.(4)DepartmentThe term Department means the Department of Homeland Security.(5)Homeland Security EnterpriseThe term Homeland Security Enterprise has the meaning given the term in section 2211(h) of the Homeland Security Act of 2002 (6 U.S.C. 661(h)).(6)ScorecardThe term scorecard means the scorecard described in section 868(b) of the National Defense Authorization Act for Fiscal Year 2016 (15 U.S.C. 644 note).(7)SecretaryThe term Secretary means the Secretary of Homeland Security.(8)Small businessThe term small business means—(A)a qualified HUBZone small business concern, a small business concern, a small business concern owned and controlled by service-disabled veterans, or a small business concern owned and controlled by women, as those terms are defined in section 3 of the Small Business Act (15 U.S.C. 632);(B)a small business concern owned and controlled by socially and economically disadvantaged individuals, as defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)); or(C)a small business concern unconditionally owned by an economically disadvantaged Indian tribe or an economically disadvantaged Native Hawaiian organization that qualifies as a socially and economically disadvantaged small business concern, as defined in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)).(9)Under SecretaryThe term Under Secretary means the Under Secretary for Management of the Department.4.Procurement Innovation Lab report(a)ReportThe Under Secretary shall publish an annual report on a website of the Department on Procurement Innovation Lab projects that have used innovative techniques within the Department to accomplish—(1)improving or encouraging better competition;(2)reducing time to award;(3)cost savings;(4)better mission outcomes; or(5)meeting the goals for contracts awarded to small business concerns under section 15(g) of the Small Business Act (15 U.S.C. 644(g)).(b)EducationThe Under Secretary shall develop and disseminate guidance and offer training for contracting officers, contracting specialists, program managers, and other personnel of the Department, as determined appropriate by the Under Secretary, concerning when and how to use the innovative procurement techniques of the Department.(c)Best practicesThe Under Secretary shall share best practices across the Department and make available to other Federal agencies information to improve procurement methods and training, as determined appropriate by the Under Secretary.(d)SunsetThis section shall cease to be effective on the date that is 3 years after the date of enactment of this Act.5.Council(a)EstablishmentNot later than 45 days after the date of enactment of this Act, the Administrator shall convene the Council to examine best practices for acquisition innovation in contracting in the Federal Government, including small business contracting in accordance with the goals established under section 15(g) of the Small Business Act (15 U.S.C. 644(g)).(b)Working groupThe Council may form a working group to address the requirements of this section, which, if formed, shall—(1)be chaired by the Administrator or a designee of the Administrator; and(2)be composed of—(A)the Chief Procurement Officer of the Department;(B)Council members from—(i)the General Services Administration;(ii)the Department of Defense;(iii)the Department of the Treasury;(iv)the Department of Veterans Affairs;(v)the Department of Health and Human Services;(vi)the Small Business Administration; and(vii)such other Federal agencies as determined by the chair of the Council from among Federal agencies that have demonstrated significant, sustained progress using innovative acquisition practices and technologies, including for small business contracting, during each of the 3 years preceding the date of enactment of this Act; and(C)other employees, as determined appropriate by the chair of the Council, of Federal agencies with the requisite senior experience to make recommendations to improve Federal agency efficiency, effectiveness, and economy, including in promoting small business contracting.(c)Duties of the CouncilThe Council, or a working group formed under subsection (b), shall—(1)convene not later than 90 days after the date of enactment of this Act and thereafter on a quarterly basis until the Council submits the report required under subsection (d)(1); and(2)conduct outreach with the workforce and the public in meeting the requirements under subsection (d)(1).(d)Report(1)In generalNot later than 1 year after the date of enactment of this Act, the Council shall submit to the appropriate congressional committees a report that describes—(A)innovative acquisition practices and applications of technologies that have worked well in achieving better procurement outcomes, including increased efficiency, improved program outcomes, better customer experience, and meeting or exceeding the goals under section 15(g) of the Small Business Act (15 U.S.C. 644(g)), and the reasons why those practices have succeeded;(B)steps to identify and adopt transformational commercial business practices, modernized data analytics, and advanced technologies that allow decision making to occur in a more friction-free buying environment and improve customer experience; and(C)any recommendations for statutory changes to accelerate the adoption of innovative acquisition practices.(2)BriefingNot later than 18 months after the date of enactment of this Act, the Administrator shall brief the appropriate congressional committees on the means by which the findings and recommendations of the report have been disseminated under paragraph (3).(3)Publication and dissemination of report findingsTo promote more rapid adoption of acquisition best practices, the Administrator shall—(A)publish the report required under paragraph (1) on the website of the Office of Management and Budget and on the Innovation Hub on the Acquisition Gateway or any successor Government-wide site available for increasing awareness of resources dedicated to procurement innovation; and(B)encourage the head of each Federal agency to maintain a site on the website of the Federal agency for acquisition and contracting professionals, program managers, members of the public, and others as appropriate that is—(i)dedicated to acquisition innovation; and(ii)identifies—(I)resources, including the acquisition innovation advocate and industry liaison of the Federal agency;(II)learning assets for the workforce, including the findings and recommendations made in the report required under paragraph (1);(III)events to build awareness and understanding of innovation activities;(IV)award recognition programs and recent recipients; and(V)upcoming plans to leverage innovative practices and technologies.(e)ExpertsIn carrying out the duties of the Council under this section, the Council is encouraged to consult with governmental and nongovernmental experts.(f)TerminationThe duties of the Council as set forth in this section shall terminate 30 days after the date on which the Council conducts the briefing required under subsection (d)(2).Passed the Senate July 29, 2021.Secretary